Ct. App. N. Y. Application for stay, presented to Justice Ginsburg, and by her referred to the Court, granted, and it is ordered that the judgment of the Court of Appeals of New York, ease No. 38, dated May 11, 1999, is stayed pending the disposition of the petition for writ of certio-rari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall continue pending the issuance of the mandate of this Court.